EXHIBIT 10.2

UNITED STATES OF AMERICA

BEFORE THE FEDERAL TRADE COMMISSION

 

COMMISSIONERS:   Jon Leibowitz, Chairman  

J. Thomas Rosch

Edith Ramirez

Julie Brill

Maureen K. Ohlhausen

 

        )                 In the Matter of    )            )         MOTOROLA
MOBILITY LLC,    )      File Number 1210120            a limited liability
company    )            )         and GOOGLE INC.,    )                 a
corporation.    )              )     

AGREEMENT CONTAINING CONSENT ORDER

The Federal Trade Commission (“Commission”), having initiated an investigation
of certain acts and practices of Google Inc. through its wholly owned subsidiary
Motorola Mobility LLC, (hereinafter referred to as “Proposed Respondents”) and
it now appearing that Proposed Respondents are willing to enter into this
Agreement Containing Consent Orders (“Consent Agreement”):

IT IS HEREBY AGREED by and between Proposed Respondents, by their duly
authorized officers and attorneys, and counsel for the Commission that:

 

1. Proposed Respondent Google Inc. is a corporation organized, existing and
doing business under and by virtue of the laws of the State of Delaware, with
its principal place of business located at 1600 Amphitheatre Parkway, Mountain
View, CA 94043. Proposed Respondent Motorola Mobility LLC is a wholly-owned
subsidiary of Google Inc.

 

2. Proposed Respondents admit all of the jurisdictional facts set forth in the
draft Complaint here attached.



--------------------------------------------------------------------------------

ACCO

In re Motorola Mobility and Google Inc.

 

3. Proposed Respondents waive:

 

  a. any further procedural steps;

 

  b. the requirement that the Commission’s Decision and Order, attached hereto
and made a part hereof, contain a statement of findings of fact and conclusions
of law;

 

  c. all rights to seek judicial review or otherwise to challenge or contest the
validity of the Decision and Order entered pursuant to this Consent Agreement;
and

 

  d. any claim under the Equal Access to Justice Act.

 

4. This Consent Agreement is for settlement purposes only and does not
constitute an admission by Proposed Respondents that they have violated the law
as alleged in the draft Complaint here attached, or that the facts as alleged in
the draft Complaint, other than jurisdictional facts, are true.

 

5. Not later than thirty (30) days after the date this Consent Agreement is
signed by the Proposed Respondents, Proposed Respondents shall submit an initial
report, pursuant to Section 2.33 of the Commission’s Rules, 16 C.F.R. § 2.33.
Proposed Respondents shall submit subsequent reports every sixty (60) days
thereafter until the Decision and Order becomes final. Each compliance report
submitted shall describe in detail the manner in which the Proposed Respondents
have complied, are complying and will comply with the Consent Agreement and the
Decision and Order; and shall include information sufficient to demonstrate that
all negotiations and license agreements pertaining to standard essential patents
that have occurred or been entered into since the signing of the Consent
Agreement or the previous compliance report, whichever is later, comply with the
terms of the Decision and Order.

 

6. Each report submitted pursuant to the preceding paragraph shall be verified
by a notarized signature or sworn statement, or be self-verified in the manner
set forth in 28 U.S.C. §1746. Section 2.41(a) of the Commission’s Rules of
Practice requires that Proposed Respondents file an original and two copies of
all compliance reports with the Commission. Proposed Respondents shall file, in
hard copy, an original compliance report and one copy with the Secretary of the
Commission, and shall electronically send one copy directly to the Bureau of
Competition’s Compliance Division.

 

7. If the Commission accepts this Consent Agreement, it, together with the draft
Complaint, will be placed on the public record for a period of thirty (30) days
and information in respect thereto publicly released. This Consent Agreement,
and any compliance reports filed pursuant to this Consent Agreement, shall not
become part of the public record of the proceeding unless and until the
Commission accepts the Consent Agreement.

 

8.

If this Consent Agreement is accepted by the Commission, and if such acceptance
is not subsequently withdrawn by the Commission pursuant to the provisions of
Commission Rule 2.34, 16 C.F.R. § 2.34, the Commission may, without further
notice to Proposed

 

Page 2 of 4



--------------------------------------------------------------------------------

ACCO

In re Motorola Mobility and Google Inc.

 

  Respondents: (1) issue and serve its Complaint corresponding in form and
substance with the draft Complaint here attached, (2) issue and serve the
attached Decision and Order, and (3) make information public with respect
thereto.

 

9. When final, the Decision and Order shall have the same force and effect and
may be altered, modified or set aside in the same manner and within the same
time provided by statute for other orders. The Decision and Order shall become
final upon service. Delivery of the Decision and Order to Proposed Respondents
by any means specified in Commission Rule 4.4(a), 16 C.F.R.
§ 4.4(a) – including without limitation, delivery to an office within the United
States of the Counsel for Proposed Respondents listed on this Consent Agreement
– shall constitute service. Proposed Respondents waive any right they may have
to any other manner of service. Proposed Respondents also waive any right they
may otherwise have to service of any Appendices attached or incorporated by
reference into the Decision and Order if Proposed Respondents are already in
possession of copies of such Appendices; and Proposed Respondents further agree
that they are bound to comply with and will comply with the Decision and Order
to the same extent as if they had been served with copies of such Appendices.

 

10. The Complaint may be used in construing the terms of the Decision and Order,
and no agreement, understanding, representation, or interpretation not contained
in the Decision and Order, or the Consent Agreement may be used to limit or
contradict the terms of the Decision and Order.

 

11. By signing this Consent Agreement, Proposed Respondents represent and
warrant that they can fulfill the terms of the Consent Agreement and accomplish
the full relief contemplated by the Decision and Order and that all parents,
subsidiaries, affiliates, and successors necessary to effectuate the full relief
contemplated by this Consent Agreement are within the control of Proposed
Respondents and are bound thereby as if they had signed this Consent Agreement
and were made parties to this proceeding and to the Order.

 

12. Proposed Respondents have read the draft Complaint and the Decision and
Order contained in this Consent Agreement. Proposed Respondents understand that
once the Decision and Order has been issued, Proposed Respondents will be
required to file one or more compliance reports showing that they have fully
complied with the Decision and Order.

 

13. Proposed Respondents agree to comply with the terms of the proposed Decision
and Order from the date this Consent Agreement is signed. Proposed Respondents
further understand that they may be liable for civil penalties in the amount
provided by law for each violation of the Decision and Order after it becomes
final.

 

Page 3 of 4



--------------------------------------------------------------------------------

ACCO

In re Motorola Mobility and Google Inc.

 

MOTOROLA MOBILITY LLC

    FEDERAL TRADE COMMISSION

/s/ Dennis Woodside            

   

/s/ Peggy Bayer Femenella

Dennis Woodside

    Chief Executive Officer, President & Secretary     Peggy Bayer Femenella
Motorola Mobility LLC    

Attorney

Bureau of Competition

Dated: 12/27/2012                     APPROVED:

GOOGLE INC.

   

/s/ Donald Harrison            

   

/s/ Nicholas A. Widnell            

Donald Harrison

    Vice President, Deputy General Counsel & Assistant Secretary    

Nicholas A. Widnell

Deputy Assistant Director

Google Inc.     Dated: 12/27/12                    

/s/ Melanie Sabo            

   

Melanie Sabo

Assistant Director

COUNSEL    

/s/ John D. Harkrider            

   

/s/ Peter J. Levitas            

John D. Harkrider     Peter J. Levitas Axinn, Veltrop & Harkrider LLP     Deputy
Director Counsel for Google Inc. and     Motorola Mobility LLC    

/s/ Richard A. Feinstein            

 

Dated: 12/30/12            

   

Richard A. Feinstein

Director

 

Bureau of Competition

 

Page 4 of 4



--------------------------------------------------------------------------------

1210120

UNITED STATES OF AMERICA

BEFORE THE FEDERAL TRADE COMMISSION

 

  COMMISSIONERS:    Jon Leibowitz, Chairman      J. Thomas Rosch      Edith
Ramirez      Julie Brill      Maureen K. Ohlhausen

 

       )                 In the Matter of    )        )    
MOTOROLA MOBILITY LLC,      )     a limited liability company,    )        )    
and GOOGLE INC.,    )   DOCKET NO. C-   a corporation.    )        )        )  
       )  

COMPLAINT

Pursuant to Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45 (“FTC
Act”), and by virtue of the authority vested in it by said Act, the Federal
Trade Commission, having reason to believe that Respondent Google Inc. (“Google”
or “Respondent”) has engaged in conduct that violates the provisions of said
Act, and it appearing to the Commission that a proceeding by it in respect
thereof would be in the public interest, hereby issues this Complaint stating
its charges in that respect as follows:

Nature of the Case

 

1. Through this action, the Commission challenges a course of conduct, whereby
Google, and its predecessor in interest, Motorola Mobility, Inc. (“Motorola”),
engaged in unfair methods of competition and unfair acts or practices by
breaching its commitments to standard-setting organizations (“SSOs”) to license
its standard essential patents (“SEPs”) on fair, reasonable, and
non-discriminatory (“FRAND”) terms. Google violated its FRAND commitments by
seeking to enjoin and exclude willing licensees of its FRAND- encumbered SEPs.

 

2. Manufacturers ensure compatibility for consumer electronic devices by
agreeing on standards based on shared technologies that incorporate patents.
These standards encourage adoption of a common platform among rival producers,
which in turn fosters

 

1



--------------------------------------------------------------------------------

  competition among these producers and spurs entry of complementary products.
Holders of SEPs typically agree to license their patents royalty-free or on
FRAND terms before the technology becomes part of the standard. When
participants breach their FRAND commitments by engaging in patent hold-up and
threatening to keep products out of the market, consumers and the competitive
process will likely be harmed.

 

3. Google’s conduct will harm consumers by either excluding products from the
market entirely as a result of an injunction, or by leading to higher prices
because manufacturers using Google’s SEPs would be forced, by the threat of an
injunction, to pay higher royalty rates which would be passed on to consumers.
This conduct will deter innovation by increasing the costs of manufacturing to a
standard and undermining the integrity and value of the standard-setting
process.

 

4. Left unchecked, such conduct may in the future cause or threaten to cause
substantial injury to competition and to consumers.

Respondents

 

5. Respondent Motorola Mobility LLC (formerly Motorola Mobility Inc.), is a
limited liability company with its principal place of business at 600 North U.S.
Highway 45, Libertyville, IL 60048, and is a wholly-owned subsidiary of
Respondent Google Inc.

 

6. Respondent Google is a Delaware corporation with its principal office or
place of business at 1600 Amphitheatre Parkway, Mountain View, CA 94043.

 

7. Google is a global technology company. Among other things, Google owns and
promotes the Android operating system for use in mobile devices such as cellular
phones and tablet computers. Google also develops and sells, often through its
subsidiary Motorola, mobile phones, tablet computers, and devices providing home
internet access. Google owns an extensive patent portfolio, including patents
that cover technologies used in wireless cellular voice and data transmission
standards, standards for Wireless Local Area Networks (WLAN), and video
compression standards.

 

8. Google actively participates in numerous SSOs, including the Institute of
Electrical and Electronics Engineers (“IEEE”), the European Telecommunications
Standards Institute (“ETSI”), and the International Telecommunications Union
(“ITU”). Collectively, this Complaint refers to these SSOs as the Relevant SSOs.

 

9. At all times relevant herein, Google has been, and is now, a corporation as
“corporation” is defined in Section 4 of the FTC Act, 15 U.S.C. § 44, and at all
times relevant herein, Google has been, and is now, engaged in commerce as
“commerce” is defined in the same provision.

Technology Standards Enhance Competition and Consumer Welfare

 

10. Firms in the information technology and telecommunications industries
frequently ensure interoperability of their products through voluntary standard
setting conducted through

 

2



--------------------------------------------------------------------------------

  SSOs. Interoperability standards can benefit consumers by increasing
competition, innovation, product quality and choice.

 

11. The Relevant SSOs publish technology standards that include cellular
wireless communication standards such as GSM, EDGE, CDMA, UMTS, EV-DO and LTE
(published by ETSI); the 802.11 WLAN standards (published by IEEE); and the
H.264 video compression standards (published by ITU Telecommunications
Standardization Sector). These are collectively referred to as the “Relevant
Technology Standards” throughout this Complaint.

 

12. Manufacturers seeking to market mobile phones, tablet computers, and “smart”
devices providing internet access such as gaming systems, laptops, and set-top
boxes, must typically comply with one or more of the Relevant Technology
Standards.

Patent Hold-Up Undermines Standard Setting

 

13. Inclusion of a patented technology into a standard can confer substantial
market power on the holder of that patent. Prior to adoption of a standard,
alternative technologies often compete to be included in the standard. Once a
standard is adopted, implementers begin to make investments tied to the
implementation of the standard. Because all of these participants may face
substantial switching costs in abandoning initial designs and substituting a
different technology, an entire industry may become “locked in” to a standard,
giving a SEP owner the ability to demand and obtain royalty payments based not
on the market value of its patents over alternative technologies, but on the
costs and delays of switching away from the standardized technology.

 

14. The increase in the value of the patent based on the switching costs after
it becomes a SEP is known as its “hold-up” value. The owner of a SEP may have
the power to engage in hold-up by extracting higher royalties or other licensing
terms that reflect the absence of competitive alternatives. Consumers of the
products using the standard would be harmed if those higher royalties were
passed on in the form of higher prices. The threat of hold-up also tends to
reduce the value of standard setting, leading firms to rely less on the
standard-setting process and depriving consumers of the substantial
procompetitive benefits of standard setting.

FRAND Commitments Mitigate the Risk of Hold-Up

 

15. Requiring FRAND commitments is an important mechanism for SSOs and SSO
participants to mitigate the risk of patent hold-up. A SEP-holder that makes a
voluntary FRAND commitment promises to license its SEPs on fair and
non-discriminatory terms to anyone willing to accept a license, i.e., a “willing
licensee,” and thus relinquishes its right to exclude a willing licensee from
using technologies covered by its SEPs to implement a standard.

 

16. An implementer of a SEP is a willing licensee when it manifests its
willingness to accept terms that are determined to be FRAND, either because such
terms have been voluntarily negotiated or have been determined to be FRAND by a
court or other neutral third party.

 

3



--------------------------------------------------------------------------------

17. The Relevant SSOs generally take into account whether patents are subject to
a FRAND commitment when determining which technology to incorporate into a
standard, and require a patentee to disclose whether it commits to licensing its
patents on FRAND terms. If a patentee refuses to make a FRAND commitment for a
patent at the time the Relevant SSOs are deciding which technologies to include
in a standard, the Relevant SSOs will generally not include the technology
subject to that patent.

The Threat of Injunctive Relief Undermines the FRAND Commitment,

Reinstating the Risk of Patent Hold-Up

 

18. After a FRAND commitment is made, the patentee and the implementer typically
will negotiate a royalty and other license terms or, in the event they are
unable to agree, may seek determination of reasonable terms by a judge or other
neutral arbiter.

 

19. A licensing negotiation that occurs under threat of an injunction or
exclusion order, however, is weighted toward the patentee in a fashion
inconsistent with the FRAND commitment. In the presence of an injunctive threat,
the negotiation between a patentee and the implementer is linked to the
implementer’s potential lost revenues from the sales of the enjoined products,
rather than to the market value of the patent as compared to alternatives. This
change in the stakes raises the maximum royalty rate the potential licensee is
willing to pay, tending to push that rate upwards and out of the FRAND range.

Relevant Markets

 

20. The relevant product market consists of the technology covered by any
Google-owned SEP and all substitutes for that technology.

 

21. The inclusion of MMI’s technology and the subsequent adoption of the
Relevant Technology Standard by the industry eliminated viable technology
alternatives for implementers and conferred monopoly power which otherwise would
not have existed.

Motorola and Google Made Irrevocable FRAND Commitments

 

22. Motorola has been a longstanding member of the Relevant SSOs and irrevocably
committed to license on FRAND terms all of its SEPs incorporated in the Relevant
Technology Standards. These FRAND commitments enabled the incorporation of
Motorola’s patented technology into the Relevant Technology Standards.

 

23. In reliance on Motorola’s FRAND commitments, implementers invested billions
of dollars in designing and manufacturing products compliant with the Relevant
Technology Standards.

 

24. Upon acquiring Motorola, Google assumed the FRAND commitments made by
Motorola and affirmed its obligation to abide by Motorola’s FRAND commitments.

 

4



--------------------------------------------------------------------------------

Google Violated its FRAND Commitments by Seeking to Enjoin

and Exclude Willing Licensees

 

25. Motorola breached its FRAND obligations by seeking to enjoin and exclude
implementers of its SEPs, including some of its competitors, from marketing
products compliant with some or all of the Relevant Technology Standards. Google
continued Motorola’s exclusionary campaign after acquiring Motorola. Google used
these threats of exclusion orders and injunctions to enhance its bargaining
leverage against willing licensees and demand licensing terms that tended to
exceed the FRAND range. At all times relevant to this Complaint, these
implementers were willing licensees of Google’s FRAND-encumbered SEPs.

 

26. Motorola filed, and Google prosecuted, patent infringement claims before the
United States International Trade Commission (“ITC”). The only remedy for patent
infringement at the ITC is an exclusion order, and filing before the ITC on a
FRAND- encumbered SEP therefore significantly raises the risk of patent hold-up.

 

27. Motorola also filed for, and Google prosecuted, claims for injunctive relief
related to its FRAND-encumbered SEPs in federal district court in parallel with
its ITC filings. See Complaint, Motorola Mobility, Inc. v. Apple, Inc.,
No. 1:10-cv-6385, slip op. at 10 (E.D. Ill. Oct. 6, 2010); Complaint for Patent
Infringement, Motorola Mobility, Inc. v. Microsoft Corp.,
No. 10-cv-699, slip op. at 8 (W.D. Wis. Nov. 10, 2010); Complaint for Patent
Infringement, Motorola Mobility, Inc. v. Microsoft Corp., No. 10-cv-700, slip
op. at 12 (W.D. Wis. Nov. 10, 2010); Complaint for Patent Infringement, Motorola
Mobility, Inc. v. Microsoft Corp., No. 1:10-cv-24063, slip op. at 14 (S.D. Fla.
Nov. 10, 2010).

The Likely Anticompetitive Effects of Google’s Conduct

Outweigh any Potential Benefits

 

28. The likely anticompetitive effects of Google’s breach of its FRAND
commitments include:

 

  a. Depriving end consumers of competing products that comply with the Relevant
Technology Standards, including mobile phones, tablet computers, and “smart”
devices providing internet access such as gaming systems, laptops, and set-top
boxes;

 

  b. Increasing costs to produce consumer devices that comply with the Relevant
Technology Standards, which manufacturers will likely pass through to consumers;

 

  c. Undermining the integrity and efficiency of the standard-setting process
and decreasing the incentives to participate in the process and adopt published
standards; and

 

5



--------------------------------------------------------------------------------

  d. Raising the costs of Google’s competitors and thereby dampening competition
between Google and makers of competing products, including, but not limited to,
mobile phone operating systems, mobile phones, video compression technologies,
and devices providing home internet access.

 

29. There is no legitimate efficiency justification sufficient to outweigh the
harm to competition and consumers threatened by Google’s conduct.

Substantial Consumer Injury

 

30. If Google’s practices are allowed to continue, many consumer electronics
manufacturers will agree to pay unreasonable royalties simply to avoid an
injunction or exclusion order. Manufacturers will likely pass on some portion of
these costs to end consumers.

Violations Alleged

 

31. Google’s conduct constitutes an unfair method of competition in violation of
Section 5 of the FTC Act. This conduct, or the effects thereof, will continue or
recur in the absence of appropriate relief.

 

32. Google’s conduct is likely to cause substantial injury to consumers which is
not reasonably avoidable by consumers themselves and is not outweighed by
countervailing benefits to consumers or competition, and constitutes unfair acts
or practices in violation of Section 5 of the FTC Act.

WHEREFORE, THE PREMISES CONSIDERED, the Federal Trade Commission on this     day
of            , 2013, issues its Complaint against Respondent Motorola Mobility
LLC and Respondent Google Inc.

By the Commission.

 

Donald S. Clark Secretary

SEAL

 

6



--------------------------------------------------------------------------------

1210120

UNITED STATES OF AMERICA

BEFORE THE FEDERAL TRADE COMMISSION

 

COMMISSIONERS:    Jon Leibowitz, Chairman    J. Thomas Rosch    Edith Ramirez   
Julie Brill    Maureen K. Ohlhausen

 

           )                   In the Matter of    )            )        
MOTOROLA MOBILITY LLC,    )                 a limited liability company    )
           )         and GOOGLE INC.,    )     

Docket No. C-

           a corporation    )            )            )              )     

DECISION AND ORDER

The Federal Trade Commission (“Commission”), having initiated an investigation
of certain acts and practices of Google Inc. and/or Motorola Mobility, Inc. (now
Motorola Mobility LLC, a wholly-owned subsidiary of Respondent Google Inc.)
(hereinafter referred to as “Respondents”), and Respondents having been
furnished thereafter with a copy of a draft Complaint that the Bureau of
Competition proposed to present to the Commission for its consideration and
which, if issued by the Commission, would charge Respondents with violations of
Section 5 of the Federal Trade Commission Act, as amended, 15 U.S.C. § 45; and

Respondents, their attorneys, and counsel for the Commission having thereafter
executed an Agreement Containing Consent Order (“Consent Agreement”), containing
admissions by Respondents of all the jurisdictional facts set forth in the
aforesaid draft Complaint, a statement that the signing of said Consent
Agreement is for settlement purposes only and does not constitute an admission
by Respondents that the law has been violated as alleged in such Complaint, or
that the facts as alleged in such Complaint, other than jurisdictional facts,
are true, and waivers and other provisions as required by the Commission’s
Rules; and

 

1



--------------------------------------------------------------------------------

The Commission having thereafter considered the matter and having determined
that it had reason to believe that Respondents have violated the said Act, and
that a Complaint should issue stating its charges in that respect, and having
accepted the executed Consent Agreement and placed such Consent Agreement on the
public record for a period of thirty (30) days for the receipt and consideration
of public comments, now in further conformity with the procedure described in
Commission Rule 2.34, 16 C.F.R. § 2.34, the Commission hereby makes the
following jurisdictional findings and issues the following Decision and Order
(“Order”).

 

  1. Respondent Google Inc. is a corporation organized, existing, and doing
business under and by virtue of the laws of Delaware, with its principal place
of business at 1600 Amphitheatre Parkway, Mountain View, CA 94043.

 

  2. Respondent Motorola Mobility LLC (formerly Motorola Mobility, Inc.), is a
limited liability company with its principal place of business at 600 North U.S.
Highway 45, Libertyville, IL 60048, and is a wholly-owned subsidiary of
Respondent Google Inc.

 

  3. The Federal Trade Commission has jurisdiction of the subject matter of this
proceeding and of Respondents, and the proceeding is in the public interest.

ORDER

I.

IT IS ORDERED that, as used in this Order, the following definitions shall
apply:

 

A. “Respondents” means Google Inc. and Motorola Mobility LLC, and the directors,
officers, employees, agents, representatives, successors, and assigns of each;
and the joint ventures, subsidiaries, divisions, groups and affiliates
controlled by Google Inc. or Motorola Mobility LLC and the respective directors,
officers, employees, agents, representatives, successors, and assigns of each.
For purposes of this Order, an action by or on behalf of either Respondent
Google Inc. or Respondent Motorola Mobility LLC shall satisfy an obligation
imposed on “Respondents.”

 

B. “AAA” means the American Arbitration Association; a not-for-profit dispute
resolution organization headquartered at 1633 Broadway, New York, NY 10019,
www.adr.org. The International Centre for Dispute Resolution (“ICDR”) is a
division of the AAA.

 

C. “Action” means any proceeding whether legal, equitable, or administrative, in
the United States or anywhere else in the world.

 

D. “Binding Arbitration” means arbitration to establish a License Agreement that
follows the procedures in Paragraph IV.B.2. of the Order and complies with the
following:

 

  1. The arbitration is administered by a Potential Licensee’s choice of
Qualified Arbitration Organization, or such other arbitration organization or ad
hoc group of arbitrators that Respondents and the Potential Licensee mutually
agree upon;

 

2



--------------------------------------------------------------------------------

  2. Respondents and the Potential Licensee agree on the number and manner of
selecting the arbitrators; however, if the parties cannot agree within sixty
(60) days after the Potential Licensee accepts the offer of Binding Arbitration,
either party may demand that the number and manner be determined by the process
stated in the rules of the Qualified Arbitration Organization selected by the
Potential Licensee, or if the applicable rules do not specify a selection
method, that there be three arbitrators, with each party selecting one
arbitrator and those arbitrators selecting the third;

 

  3. Respondents and the Potential Licensee agree upon the language and location
for the arbitration; however, if the parties cannot agree within sixty (60) days
after the Potential Licensee accepts the offer of Binding Arbitration, either
party may demand that these matters be determined pursuant to the rules of the
Qualified Arbitration Organization selected by the Potential Licensee;

 

  4. A party to the arbitration may condition its participation on the
following:

 

  a. The field of use for patents licensed through arbitration is limited to
uses covered by the applicable FRAND Commitment(s), and

 

  b. The arbitrator may require reasonable security, including an ongoing escrow
of funds, if the arbitrator determines such security is necessary to ensure a
party will fulfill the financial terms of an arbitrated License Agreement; and

 

  5. The arbitration is not conditioned on any terms or conditions not
explicitly authorized by the Order; PROVIDED THAT, the arbitration may include
any terms or conditions that are mutually agreed to by the parties.

 

E. “Confirmation Letter” means the letter attached as Exhibit A to this Order,
in which Respondents make a binding and irrevocable commitment, conditioned only
on the Potential Licensee providing the same binding and irrevocable commitment,
to (i) abide by all licensing terms set by a Final Ruling on the Potential
Licensee’s Qualified Request for a FRAND Determination, (ii) to pay any
royalties established through a Final Ruling on the Qualified Request for a
FRAND Determination as if the relevant patents had been licensed at such royalty
rates as of the date Potential Licensee filed the Qualified Request for a FRAND
Determination, and (iii) identify those terms in the proposed License Agreement
attached to the Confirmation Letter that (a) are being challenged through the
Qualified Request for a FRAND Determination and (b) each party agrees to include
in any final License Agreement between the parties that also includes the terms
or royalty payments set by a Final Ruling in the Qualified Request for a FRAND
Determination.

 

F. “Court” means a judicial tribunal of appropriate jurisdiction in or outside
of the United States.

 

G.

“Covered Injunctive Relief” means a ruling of any legal or administrative
tribunal, whether in or outside of the United States, that does or would prevent
any Third Party (or for the purposes of IV.F., any party) from making, using,
selling, offering for sale, or importing any item based on alleged Infringement
of a FRAND Patent. Covered Injunctive Relief includes, but is not limited to, an
exclusion order issued by the United

 

3



--------------------------------------------------------------------------------

  States International Trade Commission under Section 337 of the Tariff Act as
Amended, 19 U.S.C. § 1337, or an injunction order issued by a Court.

 

H. “Essential” as to a particular Standard means “essential” as defined by the
rules or policies of the SSO that published such Standard. If essential is not
defined by the SSO that published a Standard (or is defined solely as “needed”
or “necessary”), “Essential” shall have the meaning given in Section 15
(Definitions) of the ETSI Rules of Procedure, 30 November 2011 (attached as
Exhibit C).

 

I. “Final Ruling” means a decision by a Court from which no further appeals or
reconsideration may be made.

 

J. “FRAND Commitment” means a commitment to an SSO to license one or more Patent
Claims Essential to a Standard on either royalty-free or fair, reasonable and
non- discriminatory terms (or reasonable and non-discriminatory terms) pursuant
to the policies of such SSO. FRAND Commitments include, but are not limited to:

 

  1. An undertaking to grant irrevocable licenses on fair, reasonable, and
non-discriminatory terms and conditions to Essential IPR pursuant to the
Intellectual Property Rights Policy of the European Telecommunications Standards
Institute (“ETSI”);

 

  2. An Accepted Letter of Assurance as defined in the IEEE-SA Standards Board
Bylaws of the Institute of Electrical and Electronics Engineers, Inc. (“IEEE”)
to the extent the signatory of such assurance has selected option 1(a), 1(b) or
1(c) as they appear on the IEEE form Letter of Assurance posted on the IEEE
website as of the date this Order is issued (or amended options substantially
equivalent thereto); and

 

  3. A General Patent Statement and Licensing Declaration, or Patent Statement
and Licensing Declaration, submitted to the Telecommunication Standardization
Sector of the International Telecommunication Union (“ITU”) pursuant to the
Guidelines for Implementation of the Common Patent Policy for
ITU-T/ITU-R/ISO/IEC issued jointly by the International Electrotechnical
Commission, the International Organization for Standardization and the
International Telecommunication Union, to the extent that the declarant has
selected option 1 or 2 as they appear on the form Declarations published on the
ITU website as of the date this Order is issued (or amended options
substantially equivalent thereto).

 

K. “FRAND Patent” means a Patent Claim solely to the extent such Patent Claim is
subject to a FRAND Commitment. A Patent Claim shall be considered a FRAND Patent
only with respect to the practice of such claim implementing the Standard for
which the relevant FRAND Commitment was made, and not with respect to the
practice of such claim in any other way outside the scope of the relevant FRAND
Commitment.

 

L. “FRAND Terms Letter” means the letter attached as Exhibit B to this Order, in
which Respondents make a binding irrevocable commitment to license the Potential
Licensee’s relevant FRAND Patents on terms that are fair, reasonable and
non-discriminatory on the condition that the Potential Licensee also make a
binding commitment to license

 

4



--------------------------------------------------------------------------------

  Respondents’ relevant FRAND Patents on terms that are fair, reasonable and
non- discriminatory.

 

M. “Infringement of (or Infringing) a FRAND Patent” means a claim that a FRAND
Patent is infringed based on the alleged infringer’s compliance with a Standard
for which a FRAND Commitment including the FRAND Patent has been made.

 

N. “JAMS” means JAMS, a private alternative dispute resolution provider with
headquarters at 1920 Main Street, Suite 300, Irvine, CA 92614, www.jamsadr.com.

 

O. “License Agreement” means an agreement to license patents that if executed
would form a complete, binding, enforceable agreement between the signatories to
license the patents included in such agreement.

 

P. “Offer to Arbitrate” means a binding written offer delivered pursuant to the
terms of Paragraph IV.B.2. of this Order to use Binding Arbitration to establish
a License Agreement.

 

Q. “Offer to License” means a binding written offer delivered pursuant to
Paragraph IV.B.1. of this Order that contains either a License Agreement or a
full description of all material commercial terms Respondents propose be
included in a License Agreement, including but not limited to, royalties, other
financial terms, defensive suspension or termination provisions, and any
limitations on the scope or field of use of any intellectual property to be
included in a proposed License Agreement.

 

R. “Patent Claim” means one or more claims in issued patents or pending patent
applications issued or pending in the United States or anywhere else in the
world.

 

S. “Potential Licensee” means a Third Party allegedly Infringing a FRAND Patent.

 

T. “Qualified Arbitration Organization” means the following organizations and
rules: (i) the AAA pursuant to its Commercial Arbitration Rules, or (ii) JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures; or, if the
dispute involves a party domiciled outside the United States, (iii) the AAA’s
ICDR pursuant to its International Arbitration Rules; or (iv) JAMS pursuant to
its International Arbitration Rules.

 

U. “Qualified Offers” mean an Offer to License and an Offer to Arbitrate, both
of which comply with the terms of Paragraphs IV.B. and IV.D. of this Order.

 

V. “Qualified Recipient” means a chief executive officer, general counsel, or
outside legal counsel.

 

W. “Qualified Request for a FRAND Determination” means a Request for a FRAND
Determination that (i) is the first such Request filed after the date this Order
was issued by a Potential Licensee against either Respondent that includes FRAND
Patents Essential to a particular Standard, (ii) is a Request for a FRAND
Determination filed within sixty (60) days of the dismissal of a prior Request
that included the same Standard, if the dismissal was on Respondent’s motion for
lack of personal jurisdiction or improper

 

5



--------------------------------------------------------------------------------

  venue, or (iii) is a Request for a FRAND Determination filed within sixty
(60) days of the dismissal of a prior Request that included the same Standard,
if the dismissal was without prejudice and both Requests were filed in the same
judicial district (and division, if applicable).

 

X. “Reciprocity” as to an offer to license FRAND Patents for a particular
Standard or Standards means “reciprocity” as defined in the FRAND Commitment or
as defined by the SSO to which a FRAND Commitment covering the Standard has been
made; or if not defined in the FRAND Commitment or by the relevant SSO,
Reciprocity shall mean conditioning an offer to license FRAND Patents Essential
to a Standard on receiving a cross-license to the licensee’s FRAND Patents
Essential to the same Standard under terms and conditions consistent with the
licensee’s FRAND Commitments covering such patents; provided that, if the
relevant FRAND Commitment of either Respondents or a Potential Licensee commits
to providing a royalty-free license based on reciprocity, such term shall be
interpreted as conditioning the offer of a royalty-free license on receiving a
royalty-free cross-license to FRAND Patents Essential to the same Standard.

 

Y. “Request for a FRAND Determination” means a request filed in any United
States District Court of competent jurisdiction that the court determine at
least the royalty terms of a global license for use of Respondents’ FRAND
Patents Essential to a Standard, to the extent the use of the relevant FRAND
Patents is not covered by an existing license.

 

Z. “Standard” means a standard published by an SSO, including mandatory and
optional implementations provided in such standard. Standards include, but are
not limited to, cellular wireless communication standards such as GSM, EDGE,
UMTS and LTE (published by ETSI); the 802.11 WLAN standards (published by IEEE);
and/or the H.264 video compression standards, CDMA2000, or EV-DO standards
(published by ITU Telecommunications Standardization Sector).

 

AA. “SSO” means a standard-setting organization, i.e., an organization that
produces and/or maintains standards or specifications under a defined process.
SSOs include but are not limited to, the European Telecommunications Standards
Institute (“ETSI”), the Institute of Electrical and Electronics Engineers
(“IEEE”), and the International Telecommunications Union (“ITU”).

 

BB. “Third Party” means any individual, corporation, partnership, joint venture,
association, unincorporated organization, or other business entity other than
Respondents.

II.

IT IS FURTHER ORDERED that:

 

A. Respondents shall not revoke or rescind any FRAND Commitment unless:

 

  1. all Standards for which such FRAND Commitment was made have been rejected
or withdrawn; or

 

6



--------------------------------------------------------------------------------

  2. Respondents no longer have any interest in FRAND Patents covered by such
FRAND Commitment; or

 

  3. all FRAND Patents covered by such FRAND Commitment have expired or been
determined to be unenforceable by a Final Ruling of a Court;

PROVIDED THAT nothing in this Order shall (i) restrict Respondents’ exercise of
an otherwise lawful right to suspend or terminate a license or covenant pursuant
to its terms; (ii) require Respondents to give a FRAND Commitment with respect
to any Standard or proposed Standard; or (iii) restrict Respondents’ right to
withdraw or modify a FRAND Commitment if such withdrawal or modification is
expressly permitted by the SSO to which the FRAND Commitment was made.

 

B. Respondents shall cease and desist from directly or indirectly making any
future claims for Covered Injunctive Relief based on alleged Infringement of a
FRAND Patent except as permitted under this Order.

 

C. Respondents shall not obtain or enforce Covered Injunctive Relief based on a
claim of alleged Infringement of a FRAND Patent that is pending on the date this
Order is issued, unless and until Respondents have made Qualified Offers to the
Potential Licensee against whom the Covered Injunctive Relief is sought. The
foregoing means that it shall be a violation of this Order if Covered Injunctive
Relief based on a claim of alleged Infringement of a FRAND Patent is enforced
before Respondents make the Qualified Offers and the time periods specified in
Paragraph IV.B. of this Order have lapsed.

 

D. Respondents are prohibited from obtaining or enforcing Covered Injunctive
Relief (i) during the pendency of a Request for a FRAND Determination that was
filed before the date this Order was accepted for public comment, (ii) during
the pendency of a Qualified Request for a FRAND Determination that complies with
Paragraph IV.C. of this Order, or (iii) after a Potential Licensee accepts
Respondents’ Offer to Arbitrate.

 

E. Nothing in this Order shall prohibit Respondents from seeking Covered
Injunctive Relief for alleged Infringement of a FRAND Patent against a Potential
Licensee who:

 

  1. is outside the jurisdiction of the United States District Courts; a
Potential Licensee shall be considered within the jurisdiction of the United
States District Courts if the Potential Licensee itself or any parent or other
entity with control over such Potential Licensee is within the jurisdiction of
the United States District Courts;

 

  2. has stated in writing or in sworn testimony that it will not license the
FRAND Patent on any terms; PROVIDED THAT for the purposes of this paragraph,
challenging the validity, value, Infringement or Essentiality of an alleged
infringing FRAND Patent does not constitute a statement that a Potential
Licensee will not license such FRAND Patent;

 

  3. refuses to enter a License Agreement covering the FRAND Patent on terms
that have been set in the Final Ruling of a Court or through Binding
Arbitration; or

 

7



--------------------------------------------------------------------------------

  4. fails to provide the written confirmation as requested in a FRAND Terms
Letter delivered to a Qualified Recipient of the Potential Licensee within
thirty (30) days of receiving the FRAND Terms Letter; PROVIDED, HOWEVER, that
Respondents shall not assert in any Court that such written confirmation
constitutes a specific agreement to license on any particular terms.

III.

IT IS FURTHER ORDERED that Respondents and the Potential Licensee may agree to
enter into the procedure outlined in this Paragraph III, or any other mutually
agreed to procedure that specifically references this Paragraph III, as the
exclusive means for determining the terms of a License Agreement covering
Respondents’ patents that are Essential to the Covered Standards, and if either
party seeks Reciprocity, the Potential Licensee’s patents that are Essential to
the Covered Standards to the extent not already licensed (hereinafter the
“Relevant License Agreement”):

 

A. Respondents and Potential Licensee agree to negotiate, for a period of at
least six (6) months, to determine the terms of a Relevant License Agreement;

 

B. At any time after six months, at the option of Respondents or within sixty
(60) days of the request of Potential Licensee, Respondents shall send the
Potential Licensee a proposed Relevant License Agreement, which if executed will
form a binding license agreement;

 

C. Within sixty (60) days after Respondents deliver the Relevant License
Agreement to the Potential Licensee, the Potential Licensee shall either:

 

  1. execute the Relevant License Agreement, or

 

  2. designate all terms of the Relevant License Agreement that the Potential
Licensee contends are inconsistent with Respondents’ FRAND Commitments
(“Contested Terms”), accept all other terms (“Accepted Terms”), for each
Contested Term propose an alternative that the Potential Licensee contends is
consistent with the FRAND Commitments of Respondents and, if applicable, of the
Potential Licensee (“Relevant FRAND Commitments”), and elect to have the
Contested Terms resolved through a Request for a FRAND Determination or Binding
Arbitration, the purpose of which shall be to determine whether the Contested
Terms are consistent with the Relevant FRAND Commitments and, to set the
appropriate requirements for terms found inconsistent with the Relevant FRAND
Commitments;

 

D. It is intended that the Request for a FRAND Determination or Binding
Arbitration shall establish the Contested Terms, and that these terms, together
with the Accepted Terms, shall constitute a binding Relevant License Agreement,
which if executed will form a binding license agreement. Except to the extent
inconsistent with the preceding sentence, nothing herein shall restrict the
ability of any party from presenting evidence or making arguments in Binding
Arbitration or in the Request for a FRAND Determination, including without
limitation arguments by Respondents that the District Court hearing the Request
for a FRAND Determination cannot or should not hear the action on jurisdictional
or justiciability grounds or because an alternative forum would be more

 

8



--------------------------------------------------------------------------------

  appropriate, or arguments regarding validity, Essentiality, Infringement or
the value of the patents included in the Relevant License Agreement;

 

E. If the Potential Licensee elects to resolve the Contested Terms through a
Qualified Request for a FRAND Determination, and the United States District
Court in which such Request was filed determines on its own motion or on
Respondents’ motion that it cannot issue a ruling on the Contested Terms, then
the Respondents and the Potential Licensee shall resolve the Contested Terms
through Binding Arbitration, which may be filed by either Respondents or
Potential Licensee within sixty (60) days after the dismissal of the Qualified
Request for a FRAND Determination.

 

F. It shall be a violation of this Order for Respondents to file a claim
seeking, or otherwise obtain or enforce, Covered Injunctive Relief in a manner
that violates the terms of any agreement entered into with a Potential Licensee
pursuant to this Paragraph III.

IV.

IT IS FURTHER ORDERED that in Respondents’ activities in or affecting commerce
as “commerce” is defined in the Federal Trade Commission Act, in connection with
the licensing of Respondents’ FRAND Patents, Respondents shall not file a claim
seeking, or otherwise obtain or enforce, Covered Injunctive Relief based on the
alleged Infringement of a FRAND Patent against any Potential Licensee who has
not entered into an agreement pursuant to Paragraph III above:

 

A. If filing a claim for, or otherwise obtaining or enforcing, the Covered
Injunctive Relief violates the terms of any written agreement with the Potential
Licensee.

 

B. Until after Respondents have taken the following actions:

 

  1. At least six (6) months prior to pursuing Covered Injunctive Relief,
Respondents shall deliver to a Qualified Recipient of the Potential Licensee a
copy of this Order and an Offer to License (to the extent not already licensed)
the FRAND Patent and Respondents’ other FRAND Patents Essential to the same
Standard or Standards (the “Covered Standards”). Respondents may condition the
Offer to License on Reciprocity, but may not require the Potential Licensee to
license any Patent Claim not Essential to a Standard practiced by the Potential
Licensee, or to license any other patents or intellectual property (any offered
terms and conditions that are for additional patents or intellectual property
shall not be considered part of the Offer to License);

 

  2.

At least sixty (60) days prior to pursuing Covered Injunctive Relief,
Respondents shall deliver to a Qualified Recipient of the Potential Licensee an
Offer to Arbitrate the terms of a License Agreement to the Respondents’ FRAND
Patents Essential to the Covered Standards, and, if seeking Reciprocity, to the
Potential Licensee’s FRAND Patents Essential to the Covered Standards. If the
Potential Licensee accepts Respondents’ Offer to Arbitrate, Respondents shall
file for Binding Arbitration on the

 

9



--------------------------------------------------------------------------------

  following terms and conditions, or on such other terms and conditions as may
be mutually agreed to by the parties:

 

  a) When the Potential Licensee accepts Respondents’ Offer to Arbitrate, the
Potential Licensee shall state whether it demands Reciprocity;

 

  b) When Respondents file for arbitration they shall deliver to a Qualified
Recipient of the Potential Licensee a proposed License Agreement for the
Respondents’ FRAND Patents Essential to the Covered Standards, and, if either
party is seeking Reciprocity, to the Potential Licensee’s FRAND Patents
essential to the Covered Standards, in each case to the extent not already
licensed;

 

  c) At or prior to the commencement of arbitration, the Respondents and the
Potential Licensee shall file with the Arbitrator a binding and irrevocable
undertaking that each shall enter a License Agreement on terms and conditions
established by the arbitrator and pay all royalties established under the
agreement as if the License Agreement had been effected as of the date
arbitration was commenced;

 

  d) Within sixty (60) days of the commencement of arbitration, the Potential
Licensee shall designate all terms of the License Agreement that it contends are
inconsistent with Respondents’ FRAND Commitments, propose additional or
alternative terms the Potential Licensee believes are necessary for the License
Agreement to comply with the FRAND Commitments of Respondents, and if applicable
the Potential Licensee’s FRAND Commitments, and agree to inclusion of all other
terms in the final License Agreement;

 

  e) The arbitrator shall determine whether the terms contested by the Potential
Licensee are consistent with the FRAND Commitments of Respondents, and if
applicable, the Potential Licensee. The arbitrator shall revise any terms that
it finds are not consistent with the relevant FRAND Commitments;

 

  f) The arbitrator shall set the terms of the final License Agreement; and

 

  g) Within thirty (30) days after the arbitrator sets the terms of a final
License Agreement, the parties shall enter into and execute a License Agreement.

 

C.

If the Potential Licensee has filed a Qualified Request for a FRAND
Determination covering Respondents’ FRAND Patents Essential to the Covered
Standards no more than seven (7) months after Respondents delivered the Offer to
License or three (3) months after Respondents delivered the Offer to Arbitrate,
whichever is later, and such Action has not been dismissed upon a Final Ruling;
PROVIDED THAT not less than thirty (30) days after the Potential Licensee files
the Qualified Request for a FRAND Determination, Respondents may send a proposed
License Agreement and a Confirmation Letter (attached as Exhibit A) to a
Qualified Recipient of the Potential Licensee. If the Potential Licensee does
not deliver written acceptance of the terms in the Confirmation Letter to

 

10



--------------------------------------------------------------------------------

  the Qualified Recipient of Respondents within sixty (60) days of receipt of
the Confirmation Letter, Respondents shall be relieved of their obligations not
to file a claim for, or seek or enforce, Covered Injunctive Relief

 

D. The Offer to License and an Offer to Arbitrate shall be irrevocable for the
following periods:

 

  1. An Offer to License shall be irrevocable until the date of delivery of an
Offer to Arbitrate.

 

  2. An Offer to Arbitrate shall be irrevocable until thirty (30) days after
Respondents file an Action for Covered Injunctive Relief; PROVIDED HOWEVER, that
with respect to Actions containing requests for Covered Injunctive Relief that
are pending on the date this Order is issued, the Offer to Arbitrate shall be
irrevocable until two (2) months after Respondents deliver an Offer to Arbitrate
or, if there is a pending Request for a FRAND Determination covering the same
FRAND Patent that is the basis of the request for Covered Injunctive Relief,
until there is a Final Ruling on the Request for a FRAND Determination.

 

E. Notwithstanding any other provision of this Order, nothing herein shall:

 

  1. prevent or restrict the Potential Licensee and Respondents from
negotiating, arbitrating or entering into any License Agreement involving FRAND
Patents on any terms or in any manner that is mutually agreed to by the
Potential Licensee and Respondents;

 

  2. prevent or restrict Respondents from enforcing any License Agreement
entered into prior to the effective date of this Order;

 

  3. as to a Potential Licensee, apply to Respondents’ FRAND Patents to the
extent already licensed to such Potential Licensee;

 

  4. prevent or restrict Respondents from pursuing relief, claims or defenses
other than Covered Injunctive Relief, including damages for infringement and
potential enhancements for willful infringement;

 

  5. restrict any party from arguing in any Request for a FRAND Determination
that the District Court cannot or should not hear this action on jurisdictional
or justiciability grounds or that an alternative forum would be more
appropriate; or

 

  6. restrict any party from making arguments in any Request for a FRAND
Determination or in Binding Arbitration regarding the validity, Essentiality,
Infringement or value of the patents at issue in such proceeding.

 

F. Notwithstanding any other provision of the Order, Respondents shall be
permitted to file a claim seeking, or otherwise obtain and enforce, Covered
Injunctive Relief against a Potential Licensee, if the Potential Licensee is
seeking or has sought on or after the date of this Order, Covered Injunctive
Relief against a product (including software), device or

 

11



--------------------------------------------------------------------------------

  service that is made, marketed, distributed or sold by Respondents based on
Infringement of the Potential Licensee’s FRAND Patent unless prior to seeking
the Covered Injunctive Relief, the Potential Licensee does one of the following:

 

  1. makes Qualified Offers to the party whose infringement forms the basis for
the claim of Covered Injunctive Relief (“the alleged infringer”) and the alleged
infringer has refused both offers; OR

 

  2. obtains a Final Ruling on a Request for a FRAND Determination to which the
alleged infringer was a party that sets at least the royalty terms for a license
to the Standard for which the allegedly infringed FRAND Patents are Essential.

 

G. The fact that the final terms determined through Binding Arbitration or a
Request for a FRAND Determination may differ from the terms Respondents proposed
in an Offer to Arbitrate or an Offer to License shall not, by itself, constitute
a violation of this Order.

V.

 

A. Respondents shall, within sixty (60) days of receiving a written request by
any Potential Licensee for a license to Respondents’ FRAND Patents Essential to
one or more Standards, provide the Potential Licensee with an Offer to License
such FRAND Patents. In making such offer, Respondents shall act in good faith
and in conformity with their FRAND Commitments.

 

B. Respondents shall not sell or assign any FRAND Patent to any Third Party
unless such Third Party agrees: (i) to become a successor to Respondents’ FRAND
Commitments to the extent the FRAND Patent is subject to such FRAND Commitments,
(ii) not to seek Covered Injunctive Relief on the basis of Infringement of the
FRAND Patent except to the extent Respondents would be permitted to seek such
Covered Injunctive Relief by the terms of this Order, and (iii) to condition
further assignment of the FRAND Patent on the assignee agreeing to the terms of
this subparagraph V.B.

VI.

IT IS FURTHER ORDERED that:

 

A. Within thirty (30) days after this Order has been issued, Respondents shall
submit to the Commission a verified written report setting forth in detail the
manner and form in which it intends to comply, is complying, and has complied
with this Order. Respondents shall include in its report, a full description of
the efforts being made to comply with the relevant Paragraphs of this Order,
including the status of each Action that contained a request for Covered
Injunctive Relief as of the date Respondents signed the Agreement Containing
Consent Order, a description of all pending requests for Covered Injunctive
Relief and how such claims comply with the requirements of this Order, and a
description of each sale or assignment of a FRAND Patent and an assurance that
such sale or assignment complies with Paragraph V.B. of this Order.

 

12



--------------------------------------------------------------------------------

B. Beginning twelve (12) months after the date this Order has been issued, and
annually thereafter on the anniversary of the date this Order becomes final, for
the next nine (9) years, Respondents shall submit to the Commission a verified
written report setting forth in detail the manner and form in which it intends
to comply, is complying, and has complied with this Order. Respondents shall
include in its report, among other things that are required from time to time, a
description of all pending claims for Covered Injunctive Relief based on
Infringement of a FRAND Patent and a statement of how such claims comply with
the requirements of this Order, and a description of each sale or assignment of
a FRAND Patents and an assurance that such sale or assignment complies with
Paragraph V.B. of this Order.

VII.

IT IS FURTHER ORDERED that Respondents shall notify the Commission at least
thirty (30) days prior to any proposed:

 

A. Dissolution of either Respondent;

 

B. Acquisition, merger or consolidation of Respondents; or

 

C. any other change in the Respondents including, but not limited to the
assignment and the creation or dissolution of other subsidiaries, if such change
might affect compliance obligations arising out of this Order.

VIII.

IT IS FURTHER ORDERED that, for purposes of determining or securing compliance
with this Order, and subject to any legally recognized privilege, and upon
written request and upon five (5) days notice to Respondents, Respondents shall,
without restraint or interference, permit any duly authorized representative(s)
of the Commission:

 

A. Access, during business office hours of Respondents and in the presence of
counsel, to all facilities and access to inspect and copy all books, ledgers,
accounts, correspondence, memoranda and all other records and documents in the
possession or under the control of Respondents relating to compliance with this
Order, which copying services shall be provided by Respondents at its expense;
and

 

B. To interview officers, directors, or employees of Respondents, who may have
counsel present, regarding such matters.

 

13



--------------------------------------------------------------------------------

IX.

IT IS FURTHER ORDERED that this Order shall terminate ten years after its
Issuance.

By the Commission.

 

Donald S. Clark Secretary

SEAL

ISSUED:

 

14



--------------------------------------------------------------------------------

In re Motorola Mobility LLC and Google Inc.

Exhibit A

Confirmation Letter

 

15



--------------------------------------------------------------------------------

Exhibit A

[DATE]

[COUNSEL REPRESENTING POTENTIAL LICENSEE IN QUALIFIED REQUEST FOR A FRAND
DETERMINATION]

[POTENTIAL LICENSEE]

Dear [COUNSEL],

I am sending this letter on behalf of Google Inc. and its wholly-owned
subsidiary Motorola Mobility LLC. This letter is required by the Federal Trade
Commission’s Decision and Order in In the Matter of Motorola Mobility LLC and
Google Inc., Docket No. C-xxxx (“the Order”), to which Google Inc. and Motorola
Mobility agreed as a settlement with the FTC. Your court action [ACTION] is a
Qualified Request for a FRAND Determination under the terms of the Order. As
required by the Order, attached is copy of the Order. All capitalized terms in
this letter refer to terms defined in the Order. Please read the Order
carefully. If anything in this letter conflicts with the terms in the Order, the
terms in the Order apply.

I am also sending a proposed License Agreement that Google is ready and willing
to execute. The proposed License Agreement grants a global license to all
Google’s FRAND Patents that are Essential to the Standard(s) included in
[ACTION], specifically [IDENTIFY STANDARDS] to the extent not already licensed.
[If Google is seeking reciprocity, add “Google is seeking Reciprocity as
permitted in Google’s relevant FRAND Commitments. Therefore, the proposed
License Agreement also includes a license to all [POTENTIAL LICENSEE’S] FRAND
Patents that are Essential to the same Standard(s).”]

Under the Order, Google generally cannot seek an injunction or exclusion order
against [POTENTIAL LICENSEE] while the above action is ongoing. However, Google
can demand that, as a condition of not seeking an injunction or exclusion order,
Google and the Potential Licensee make the following binding commitments that
cannot be revoked:

 

  1. Google and the Potential Licensee will abide by all licensing and royalty
terms set by a Final Ruling in [ACTION];

 

  2. Google and the Potential License will pay royalties set by a Final Ruling
in [ACTION] as though the license for which the royalties are set was in place
from the date the action was filed; and

 

  3. Within sixty (60) days of receiving or sending this letter, as applicable,
Google and the Potential Licensee will identify in writing to the other party
all terms in the attached proposed License Agreement that the sending party is
willing to include in a

 

16



--------------------------------------------------------------------------------

  final License Agreement that also includes the terms and royalties set by a
Final Ruling in [ACTION].

Nothing in this letter restricts the ability of any party to present any
evidence or make any legal arguments in [ACTION], or any other forum, including
without limitation, arguments regarding validity, Essentiality, infringement or
the value of any patents included in the proposed License Agreement or at issue
in [ACTION], or any arguments that the court cannot or should not hear [ACTION]
on jurisdictional or justiciability grounds or because an alternative forum
would be more appropriate.

Please Note: IF YOU DO NOT SIGN THIS LETTER AND DELIVER IT TO [NAME, ADDRESS AND
PHONE NUMBER OF GOOGLE’S DESIGNATED RECIPIENT] WITHIN 60 DAYS FROM RECEIPT, I.E.
BY                    , GOOGLE MAY BE ABLE TO SEEK AN INJUNCTION OR EXCLUSION
ORDER AGAINST YOU WITHOUT VIOLATING THE ORDER.

Sincerely,

[QUALIFIED REPRESENTATIVE]

GOOGLE INC.

COUNTER-SIGNATURE

 

 

[NAME]

[CHIEF EXECUTIVE OFFICER, GENERAL COUNSEL OR OUTSIDE COUNSEL]

[POTENTIAL LICENSEE]

WHEN SIGNED BY BOTH GOOGLE AND [POTENTIAL LICENSEE] THIS LETTER

SHALL CONSTITUTE A BINDING AND IRREVOCABLE COMMITMENT BY BOTH

PARTIES TO ABIDE BY THE TERMS OF THIS LETTER

 

17



--------------------------------------------------------------------------------

In re Motorola Mobility LLC and Google Inc.

Exhibit B FRAND

Term Letter

 

18



--------------------------------------------------------------------------------

Exhibit B

[DATE]

[QUALIFIED RECIPIENT OF POTENTIAL LICENSEE]

[POTENTIAL LICENSEE]

Dear [COUNSEL],

I am sending this letter on behalf of Google Inc. and its wholly-owned
subsidiary Motorola Mobility LLC (“Google”). The Federal Trade Commission and
Google reached a settlement that resulted in the Federal Trade Commission
issuing an Order in In the Matter of Motorola Mobility LLC and Google Inc.,
Docket No. C-xxxx (“the Order”). Attached is copy of the Order. All capitalized
terms in this letter refer to terms defined in the Order. Please read the Order
carefully. If anything in this letter conflicts with the terms in the Order, the
terms in the Order apply.

Under the Order, Google generally cannot seek an injunction or exclusion order
against you for using Google’s patented technology to comply with a Standard
published by a standard-setting organization such as ETSI, IEEE or ITU if Google
has made a FRAND Commitment covering that technology and you are willing and
able to pay Google fair and reasonable royalties. However, Google can demand
that, as a condition of not seeking an injunction or exclusion order, Google and
you agree to the following binding commitments that cannot be revoked:

Google and the [POTENTIAL LICENSEE] agree to license each other’s patents that
are Essential to complying with [STANDARD OR STANDARDS] that each uses on terms
that are fair and reasonable and that comply with each party’s FRAND
Commitments.

Nothing in this letter restricts the ability of you or Google to present any
evidence or make any legal arguments in any forum, including without limitation,
arguments regarding validity, Essentiality, infringement or the value of any
patents, or any arguments that any forum court cannot or should not hear a
particular matter on jurisdictional or justiciability grounds or because an
alternative forum would be more appropriate.

Please Note: IF YOU DO NOT SIGN THIS LETTER AND DELIVER IT TO [NAME, ADDRESS AND
PHONE NUMBER OF GOOGLE’S DESIGNATED RECIPIENT] WITHIN 30 DAYS FROM RECEIPT, I.E.
BY                     , GOOGLE MAY BE ABLE TO SEEK

 

19



--------------------------------------------------------------------------------

AN INJUNCTION OR EXCLUSION ORDER AGAINST YOU WITHOUT VIOLATING THE FTC’s ORDER.

Sincerely,

[QUALIFIED REPRESENTATIVE]

GOOGLE INC.

COUNTER-SIGNATURE

 

 

[NAME]

[CHIEF EXECUTIVE OFFICER, GENERAL COUNSEL OR OUTSIDE COUNSEL]

[POTENTIAL LICENSEE]

WHEN SIGNED BY BOTH GOOGLE AND [POTENTIAL LICENSEE] THIS LETTER

SHALL CONSTITUTE A BINDING AND IRREVOCABLE COMMITMENT BY BOTH

PARTIES TO ABIDE BY THE TERMS OF THIS LETTER

 

20



--------------------------------------------------------------------------------

In re Motorola Mobility LLC and Google Inc.

Exhibit C

Section 15 (Definitions)

ETSI Rules of Procedure, 30 November 2011

 

21



--------------------------------------------------------------------------------

 

Page 34

ETSI Rules of Procedure, 30 November 2011

Annex 6:     ETSI Intellectual Property Rights Policy

 

1 Introduction

The General Assembly of ETSI has established the following Intellectual Property
Rights POLICY.

 

2 Definitions

Terms in the POLICY which are written in capital letters shall have the meaning
set forth in Clause 15 entitled DEFINITIONS.

 

3 Policy Objectives

 

3.1 It is ETSI’s objective to create STANDARDS and TECHNICAL SPECIFICATIONS that
are based on solutions which best meet the technical objectives of the European
telecommunications sector, as defined by the General Assembly. In order to
further this objective the ETSI IPR POLICY seeks to reduce the risk to ETSI,
MEMBERS, and others applying ETSI STANDARDS and TECHNICAL SPECIFICATIONS, that
investment in the preparation, adoption and application of STANDARDS could be
wasted as a result of an ESSENTIAL IPR for a STANDARD or TECHNICAL SPECIFICATION
being unavailable. In achieving this objective, the ETSI IPR POLICY seeks a
balance between the needs of standardization for public use in the field of
telecommunications and the rights of the owners of IPRs.

 

3.2 IPR holders whether members of ETSI and their AFFILIATES or third parties,
should be adequately and fairly rewarded for the use of their IPRs in the
implementation of STANDARDS and TECHNICAL SPECIFICATIONS.

 

3.3 ETSI shall take reasonable measures to ensure, as far as possible, that its
activities which relate to the preparation, adoption and application of
STANDARDS and TECHNICAL SPECIFICATIONS, enable STANDARDS and TECHNICAL
SPECIFICATIONS to be available to potential users in accordance with the general
principles of standardization.

 

4 Disclosure of IPRs

 

4.1 Subject to Clause 4.2 below, each MEMBER shall use its reasonable
endeavours, in particular during the development of a STANDARD or TECHNICAL
SPECIFICATION where it participates, to inform ETSI of ESSENTIAL IPRs in a
timely fashion. In particular, a MEMBER submitting a technical proposal for a
STANDARD or TECHNICAL SPECIFICATION shall, on a bona fide basis, draw the
attention of ETSI to any of that MEMBER’s IPR which might be ESSENTIAL if that
proposal is adopted.

 

4.2 The obligations pursuant to Clause 4.1 above do however not imply any
obligation on MEMBERS to conduct IPR searches.

 

4.3 The obligations pursuant to Clause 4.1 above are deemed to be fulfilled in
respect of all existing and future members of a PATENT FAMILY if ETSI has been
informed of a member of this PATENT FAMILY in a timely fashion. Information on
other members of this PATENT FAMILY, if any, may be voluntarily provided.

 

5 Procedures for Committees

ETSI shall establish guidelines for the chairmen of COMMITTEES with respect to
ESSENTIAL IPRs.

 

6 Availability of Licences

 

6.1 When an ESSENTIAL IPR relating to a particular STANDARD or TECHNICAL
SPECIFICATION is brought to the attention of ETSI, the Director-General of ETSI
shall immediately request the



--------------------------------------------------------------------------------

 

Page 35

ETSI Rules of Procedure, 30 November 2011

 

  owner to give within three months an irrevocable undertaking in writing that
it is prepared to grant irrevocable licences on fair, reasonable and
non-discriminatory terms and conditions under such IPR to at least the following
extent:

 

  •  

MANUFACTURE, including the right to make or have made customized components and
sub-systems to the licensee’s own design for use in MANUFACTURE;

 

  •  

sell, lease, or otherwise dispose of EQUIPMENT so MANUFACTURED;

 

  •  

repair, use, or operate EQUIPMENT; and

 

  •  

use METHODS.

The above undertaking may be made subject to the condition that those who seek
licences agree to reciprocate.

In the event a MEMBER assigns or transfers ownership of an ESSENTIAL IPR that it
disclosed to ETSI, the MEMBER shall exercise reasonable efforts to notify the
assignee or transferee of any undertaking it has made to ETSI pursuant to Clause
6 with regard to that ESSENTIAL IPR.

 

6.2 An undertaking pursuant to Clause 6.1 with regard to a specified member of a
PATENT FAMILY shall apply to all existing and future ESSENTIAL IPRs of that
PATENT FAMILY unless there is an explicit written exclusion of specified IPRs at
the time the undertaking is made. The extent of any such exclusion shall be
limited to those explicitly specified IPRs.

 

6.3 As long as the requested undertaking of the IPR owner is not granted, the
COMMITTEE Chairmen should, if appropriate, in consultation with the ETSI
Secretariat use their judgment as to whether or not the COMMITTEE should suspend
work on the relevant parts of the STANDARD or TECHNICAL SPECIFICATION until the
matter has been resolved and/or submit for approval any relevant STANDARD or
TECHNICAL SPECIFICATION.

 

6.4 At the request of the European Commission and/or EFTA, initially for a
specific STANDARD or TECHNICAL SPECIFICATION or a class of STANDARDS/TECHNICAL
SPECIFICATIONS, ETSI shall arrange to have carried out in a competent and timely
manner an investigation including an IPR search, with the objective of
ascertaining whether IPRs exist or are likely to exist which may be or may
become ESSENTIAL to a proposed STANDARD or TECHNICAL SPECIFICATIONS and the
possible terms and conditions of licences for such IPRs. This shall be subject
to the European Commission and/or EFTA meeting all reasonable expenses of such
an investigation, in accordance with detailed arrangements to be worked out with
the European Commission and/or EFTA prior to the investigation being undertaken.

 

6bis Use of the IPR Licensing Declaration Forms

MEMBERS shall use one of the ETSI IPR Licensing Declaration forms at the
Appendix to this ETSI IPR Policy to make their IPR licensing declarations.

 

7 Information on IPR by ETSI

 

7.1 Any published STANDARD or TECHNICAL SPECIFICATION shall include information
pertaining to ESSENTIAL IPRs which are brought to the attention of ETSI prior to
such publication.

 

7.2 ETSI shall establish appropriate procedures to allow access to information
at any time with respect to ESSENTIAL IPRs which have been brought to the
attention of ETSI.

 

8 Non-availability of Licences

 

8.1 Non-availability of licences prior to the publication of a STANDARD or a
TECHNICAL SPECIFICATION



--------------------------------------------------------------------------------

 

Page 36

ETSI Rules of Procedure, 30 November 2011

 

8.1.1 Existence of a viable alternative technology

Where prior to the publication of a STANDARD or a TECHNICAL SPECIFICATION an IPR
owner informs ETSI that it is not prepared to license an IPR in respect of a
STANDARD or TECHNICAL SPECIFICATION in accordance with Clause 6.1 above, the
General Assembly shall review the requirement for that STANDARD or TECHNICAL
SPECIFICATION and satisfy itself that a viable alternative technology is
available for the STANDARD or TECHNICAL SPECIFICATION which:

 

  •  

is not blocked by that IPR; and

 

  •  

satisfies ETSI’s requirements.

 

8.1.2 Non-existence of a viable alternative technology

Where, in the opinion of the General Assembly, no such viable alternative
technology exists, work on the STANDARD or TECHNICAL SPECIFICATION shall cease,
and the Director-General of ETSI shall observe the following procedure:

 

  a) If the IPR owner is a MEMBER,

 

  i) the Director-General of ETSI shall request that MEMBER to reconsider its
position.

 

  ii) If that MEMBER however decides not to withdraw its refusal to license the
IPR, it shall then inform the Director-General of ETSI of its decision and
provide a written explanation of its reasons for refusing to license that IPR,
within three months of its receipt of the Director-General’s request.

 

  iii) The Director-General of ETSI shall then send the MEMBER’s explanation
together with relevant extracts from the minutes of the General Assembly to the
ETSI Counsellors for their consideration.

 

  b) If the IPR owner is a third party,

 

  i) the Director-General of ETSI shall, wherever appropriate, request full
supporting details from any MEMBER who has complained that licences are not
available in accordance with Clause 6.1 above and/or request appropriate MEMBERS
to use their good offices to find a solution to the problem.

 

  ii) Where this does not lead to a solution the Director-General of ETSI shall
write to the IPR owner concerned for an explanation and request ultimately that
licences be granted according to Clause 6.1 above.

 

  iii) Where the IPR owner refuses the Director-General’s request and decides
not to withdraw its refusal to license the IPR or does not answer the letter
within three months after the receipt of the Director-General’s request, the
Director-General shall then send the IPR owner’s explanation, if any, together
with relevant extracts from the minutes of the General Assembly to the ETSI
Counsellors for their consideration.

 

8.1.3 Prior to any decision by the General Assembly, the COMMITTEE should in
consultation with the ETSI Secretariat use their judgment as to whether or not
the COMMITTEE should pursue development of the concerned parts of the STANDARD
or a TECHNICAL SPECIFICATION based on the non-available technology and should
look for alternative solutions.



--------------------------------------------------------------------------------

 

Page 37

ETSI Rules of Procedure, 30 November 2011

 

8.2 Non-availability of licences after the publication of a STANDARD or a
TECHNICAL SPECIFICATION

Where, in respect of a published STANDARD or TECHNICAL SPECIFICATION, ETSI
becomes aware that licences are not available from an IPR owner in accordance
with Clause 6.1 above, that STANDARD or TECHNICAL SPECIFICATION shall be
referred to the Director-General of ETSI for further consideration in accordance
with the following procedure:

 

  i) The Director-General shall request full supporting details from any MEMBER
or third party who has complained that licences are not available in accordance
with Clause 6.1 above.

 

  ii) The Director-General shall write to the IPR owner concerned for an
explanation and request that licences be granted according to Clause 6.1 above.
Where the concerned IPR owner is a MEMBER, it shall inform the Director-General
of ETSI of its decision and provide a written explanation of its reasons in case
of continuing refusal to license that IPR.

 

  iii) Where the IPR owner refuses the Director-General’s request or does not
answer the letter within three months, the Director-General shall inform the
General Assembly and, if available, provide the General Assembly with the IPR
owner’s explanation for consideration. A vote shall be taken in the General
Assembly on an individual weighted basis to immediately refer the STANDARD or
TECHNICAL SPECIFICATION to the relevant COMMITTEE to modify it so that the IPR
is no longer ESSENTIAL.

 

  iv) Where the vote in the General Assembly does not succeed, then the General
Assembly shall, where appropriate, consult the ETSI Counsellors with a view to
finding a solution to the problem. In parallel, the General Assembly may request
appropriate MEMBERS to use their good offices to find a solution to the problem.

 

  v) Where (iv) does not lead to a solution, then the General Assembly shall
request the European Commission to see what further action may be appropriate,
including non- recognition of the STANDARD or TECHNICAL SPECIFICATION in
question.

In carrying out the foregoing procedure due account shall be taken of the
interest of the enterprises that have invested in the implementation of the
STANDARD or TECHNICAL SPECIFICATION in question.

 

9 ETSI ownership of IPRs

 

9.1 The ownership of the copyright in STANDARDS and TECHNICAL SPECIFICATIONS
documentation and reports created by ETSI or any of its COMMITTEES shall vest in
ETSI but due acknowledgement shall be given to copyrights owned by third parties
that are identifiable in ETSI copyrighted works.

 

9.2 In general, in the absence of any exceptional circumstances, where SOFTWARE
is included in any element of a STANDARD or TECHNICAL SPECIFICATION there shall
be no requirement to use that SOFTWARE for any purpose in order for an
implementation to conform to the STANDARD or TECHNICAL SPECIFICATION.

 

9.2.1 Without prejudice to Clause 9.1, any MEMBER contributing SOFTWARE for
inclusion in a STANDARD or TECHNICAL SPECIFICATION hereby grants, without
monetary compensation or any restriction other than as set out in this Clause
9.2.1, an irrevocable, non-exclusive, worldwide, royalty-free, sub-licensable
copyright licence to prepare derivative works of (including translations,
adaptations, alterations) the contributed SOFTWARE and reproduce, display,
distribute and execute the contributed SOFTWARE and derivative works for the
following limited purposes:



--------------------------------------------------------------------------------

 

Page 38

ETSI Rules of Procedure, 30 November 2011

 

  a) to ETSI and MEMBERS to evaluate the SOFTWARE and any derivative works
thereof for determining whether to support the inclusion of the SOFTWARE in that
STANDARD or TECHNICAL SPECIFICATION;

 

  b) to ETSI to publish the SOFTWARE in that STANDARD or TECHNICAL
SPECIFICATION; and

 

  c) to any implementer of that STANDARD or TECHNICAL SPECIFICATION to evaluate
the SOFTWARE and any derivative works thereof for inclusion in its
implementation of that STANDARD or TECHNICAL SPECIFICATION, and to determine
whether its implementation conforms with that STANDARD or TECHNICAL
SPECIFICATION.

 

9.2.2 (i) The copyright licence granted in Clause 9.2.1 shall also extend to any
implementer of that STANDARD or TECHNICAL SPECIFICATION for the purpose of using
the SOFTWARE in any compliant implementation unless (ii) the contributing MEMBER
gives an irrevocable undertaking in writing at the time of contribution that it
is prepared to grant an irrevocable copyright licence on fair, reasonable and
non-discriminatory terms and conditions for the purpose of using the SOFTWARE in
any compliant implementation.

 

9.2.3 Any MEMBER contributing SOFTWARE for inclusion in a STANDARD or TECHNICAL
SPECIFICATION represents and warrants that to the best of its knowledge, it has
the necessary copyright rights to license that contribution under Clause 9.2.1
and 9.2.2 to ETSI, MEMBERS and implementers of the STANDARD or TECHNICAL
SPECIFICATION.

Other than as expressly provided in this Clause 9.2.3: (1) SOFTWARE contributed
for inclusion in a STANDARD or TECHNICAL SPECIFICATION is provided “AS IS” with
no warranties, express or implied, including but not limited to, the warranties
of merchantability, fitness for a particular purpose and non infringement of
intellectual property rights and (2) neither the MEMBER contributing SOFTWARE
nor ETSI shall be held liable in any event for any damages whatsoever
(including, without limitation, damages for loss of profits, business
interruption, loss of information, or any other pecuniary loss) arising out of
or related to the use of or inability to use the SOFTWARE.

 

9.2.4 With respect to the copyright licenses set out in Clause 9.2.1 and 9.2.2 ,
no patent licence is granted by implication, estoppel or otherwise.

 

9.3 In respect of IPRs other than copyright in STANDARDS and TECHNICAL
SPECIFICATIONS documentation and reports, ETSI shall only seek ownership of IPRs
generated either by its employees or by secondees to ETSI from organizations who
are not MEMBERS.

 

9.4 ETSI shall, on request by a non-member, grant licences to that non-member on
fair and reasonable terms and conditions in respect of any IPRs, other than
those referred to in Clause 9.1 above, owned by ETSI. MEMBERS shall be allowed
to use IPRs owned by ETSI free of charge.

 

10 Confidentiality

The proceedings of a COMMITTEE shall be regarded as non-confidential except as
expressly provided below and all information submitted to a COMMITTEE shall be
treated as if non-confidential and shall be available for public inspection
unless:

 

  •  

the information is in written or other tangible form; and

 

  •  

the information is identified in writing, when submitted, as confidential; and

 

  •  

the information is first submitted to, and accepted by, the chairman of the
COMMITTEE as confidential.



--------------------------------------------------------------------------------

 

Page 39

ETSI Rules of Procedure, 30 November 2011

 

CONFIDENTIAL INFORMATION incorporated in a STANDARD or TECHNICAL SPECIFICATION
shall be regarded as non-confidential by ETSI and its MEMBERS, from the date on
which the STANDARD or TECHNICAL SPECIFICATION is published.

 

11 Reproduction of Standards Documentation

MEMBERS may make copies of STANDARDS and TECHNICAL SPECIFICATIONS documentation
produced by ETSI for their own use free of charge but may not distribute such
copies to others.

 

12 Law and Regulation

The POLICY shall be governed by the laws of France. However, no MEMBER shall be
obliged by the POLICY to commit a breach of the laws or regulations of its
country or to act against supranational laws or regulations applicable to its
country insofar as derogation by agreement between parties is not permitted by
such laws.

Any right granted to, and any obligation imposed on, a MEMBER which derives from
French law and which are not already contained in the national or supranational
law applicable to that MEMBER is to be understood as being of solely a
contractual nature.

 

13 Policy Decisions

Without prejudice to ETSI’s Statutes and Rules of Procedure, no decisions shall
be taken by ETSI in relation to implementation of the POLICY unless supported by
a 71 % majority of the weighted individual votes cast by MEMBERS.

 

14 Violation of Policy

Any violation of the POLICY by a MEMBER shall be deemed to be a breach, by that
MEMBER, of its obligations to ETSI. The ETSI General Assembly shall have the
authority to decide the action to be taken, if any, against the MEMBER in
breach, in accordance with the ETSI Statutes.

 

15 Definitions

 

1 “AFFILIATE” of a first legal entity means any other legal entity:

 

  •  

directly or indirectly owning or controlling the first legal entity, or

 

  •  

under the same direct or indirect ownership or control as the first legal
entity, or

 

  •  

directly or indirectly owned or controlled by the first legal entity, for so
long as such ownership or control lasts.

Ownership or control shall exist through the direct or indirect:

 

  •  

ownership of more than 50 % of the nominal value of the issued equity share
capital or of more than 50 % of the shares entitling the holders to vote for the
election of directors or persons performing similar functions, or

 

  •  

right by any other means to elect or appoint directors, or persons who
collectively can exercise such control. A state, a division of a state or other
public entity operating under public law, or any legal entity, linked to the
first legal entity solely through a state or any division of a state or other
public entity operating under public law, shall be deemed to fall outside the
definition of an AFFILIATE.

 

2 “COMMITTEE” shall mean any Technical Body of ETSI and shall include ETSI
Projects, Technical Committees, ETSI Partnership Projects, and their Working
Groups.



--------------------------------------------------------------------------------

 

Page 40

ETSI Rules of Procedure, 30 November 2011

 

3 “CONFIDENTIAL INFORMATION” shall mean all information deemed to be
confidential pursuant to Clause 10 of the POLICY disclosed directly or
indirectly to the MEMBER.

 

4 “EQUIPMENT” shall mean any system, or device fully conforming to a STANDARD.

 

5 “METHODS” shall mean any method or operation fully conforming to a STANDARD.

 

6 “ESSENTIAL” as applied to IPR means that it is not possible on technical (but
not commercial) grounds, taking into account normal technical practice and the
state of the art generally available at the time of standardization, to make,
sell, lease, otherwise dispose of, repair, use or operate EQUIPMENT or METHODS
which comply with a STANDARD without infringing that IPR. For the avoidance of
doubt in exceptional cases where a STANDARD can only be implemented by technical
solutions, all of which are infringements of IPRs, all such IPRs shall be
considered ESSENTIAL.

 

7 “IPR” shall mean any intellectual property right conferred by statute law
including applications therefor other than trademarks. For the avoidance of
doubt rights relating to get-up, confidential information, trade secrets or the
like are excluded from the definition of IPR.

 

8 “MANUFACTURE”, shall mean production of EQUIPMENT.

 

9 “MEMBER” shall mean a member or associate member of ETSI. References to a
MEMBER shall wherever the context permits be interpreted as references to that
MEMBER and its AFFILIATES.

 

10 “POLICY” shall mean ETSI’s Intellectual Property Rights Policy.

 

11 “STANDARD” shall mean any standard adopted by ETSI including options therein
or amended versions and shall include European Standards (ENs), ETSI Standards
(ESs), Common Technical Regulations (CTRs) which are taken from ENs and
including drafts of any of the foregoing, and documents made under the previous
nomenclature, including ETSs, I-ETSs, parts of NETs and TBRs, the technical
specifications of which are available to all MEMBERS, but not including any
standards, or parts thereof, not made by ETSI.

The date on which a STANDARD is considered to be adopted by ETSI for the
purposes of this POLICY shall be the date on which the technical content of that
STANDARD was available to all MEMBERS.

 

12 “TECHNICAL SPECIFICATION” shall mean any Technical Specification (TS) adopted
by ETSI including options therein or amended version including drafts, the
Technical Specifications of which are available to all MEMBERS, but not
including any technical specifications, or parts thereof, not made by ETSI.

The date on which a TECHNICAL SPECIFICATION is considered to be adopted by ETSI
for the purposes of this POLICY shall be the date on which the technical content
of that TECHNICAL SPECIFICATION was available to all MEMBERS.

 

13 “PATENT FAMILY” shall mean all the documents having at least one priority in
common, including the priority document(s) themselves. For the avoidance of
doubt, “documents” refers to patents, utility models, and applications therefor.

 

14 For the purpose of this IPR Policy, “SOFTWARE” shall mean:

 

  •  

a set of instructions written in any programming language that either directly,
or when further compiled, performs a function when executed by hardware that
processes data according to instructions, such as an audio or video CODEC; but
also

 

  •  

data and stream structure definitions, such as ASN.1, TTCN, or XML data
representations; and



--------------------------------------------------------------------------------

 

Page 41

ETSI Rules of Procedure, 30 November 2011

 

  •  

schema examples, such as SDL diagrams and data flow charts;

which can be transformed, either directly, or when further compiled, into
usable/implementable code.